UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22229 PNMAC MORTGAGE OPPORTUNITY FUND, LLC 27001 Agoura Rd. Suite 350 Calabasas, California 91301 Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, L.P. 27001 Agoura Rd, Suite 350Calabasas, California 91301 Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LP Four Times Square New York, New York 10036 (818) 224-7050 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. There were no proxy voting records to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PNMAC Mortgage Opportunity, LLC By /s/ Stanford L. Kurland Stanford L. Kurland, CEO DateAugust 13, 2010
